Citation Nr: 1801541	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1957 to February 1966.  He died on January [REDACTED], 2004.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

 3. The Veteran died in January 2004; the immediate cause of death was gunshot wound to the head.  

4. Although the Veteran was not service-connected for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), at the time of his death, the record shows that he had in-country service in the Republic of Vietnam during the Vietnam Era and that he was diagnosed with and treated for severe anxiety and depression, with paranoia and insomnia, in 1980.

5.  The Veteran's acquired psychiatric disorder contributed substantially and materially to the Veteran's cause of death.


CONCLUSION OF LAW

A disability presumptively incurred in service contributed substantially and materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The Board observes that the undersigned VLJ, who conducted the appellant's November 2015 hearing, explained the concept of a claim for service connection for the cause of the Veteran's death, as well as explained the evaluation process.  

In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310 (West 2014); 38 C.F.R. § 3.5 (2017). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2017).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As carcinoma is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that, the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  Likewise, the Veteran's DD Form 214s reflect that the Veteran's military occupational specialty was a communications specialist and that the Veteran had a Top Secret security clearance; no combat decorations were noted.  Nevertheless, the combat provisions of 38 U.S.C. § 1154 (West 2014) are potentially applicable.  In this regard, the Board observes that the appellant alleges that the Veteran's acquired psychiatric disorder is due to the Veteran's experiences while serving in Vietnam, and that his death due to a gunshot wound to the head was due to the Veteran's acquired psychiatric disorder.  

The Board notes that the medical evidence is in question as to whether the Veteran met the criteria for a diagnosis of PTSD.  The Veteran's various treating physicians indicate a diagnosis of PTSD was "suggested" by his symptomatology; however, no such diagnosis is of record.  Treatment records reflect diagnoses of anxiety, depression, and borderline personality disorder.  Treatment records also reflect diagnoses of prostate cancer, diabetes mellitus, and hypertension.

Nonetheless, on the issue of whether the Veteran's death due to a gunshot wound to the head is related to service, in particular his service in Vietnam and any combat exposure therein, the evidence is in equipoise.  See Combee, supra.  On the one hand, the Veteran's treating providers concluded that the Veteran's experiences in Vietnam likely caused the Veteran's acquired psychiatric disorder, and that the Veteran's acquired psychiatric disorder, in turn, likely caused the Veteran to take his own life via a gunshot wound to the head.  Moreover, the Veteran's internist, Dr. H, indicated that the Veteran's physical disabilities, including prostate cancer and diabetes mellitus (which are disabilities presumptively linked to Agent Orange exposure) contributed to a worsening of the Veteran's psychiatric symptomatology, and that it was at least as likely related to his tour of duty in Vietnam.  

The Board notes that the Veteran's treatment notes from 1980 attribute his initial psychiatric hospitalization with work-related stresses, but point out that the Veteran's treating provider at that time has since indicated that the Veteran would have met the criteria for PTSD had a relevant evaluation been performed and indicated that the Veteran's acquired psychiatric disorder, however diagnosed, was likely related to his service in Vietnam; in her opinion, his work-related stress in 1980 exacerbated his symptomatology.  

This is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death is therefore granted, based on a finding that the evidence is in a state of equipoise regarding the issue of whether the Veteran's service in Vietnam is causally related to the Veteran's psychiatric disorder(s), and in turn, whether the Veteran's psychiatric disorder materially contributed to the Veteran's death due to a self-inflicted gunshot wound to the head.  Consequently, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


